EXHIBIT 10.2

FIRST AMENDMENT

THIS FIRST AMENDMENT (this “Amendment”), is dated November 30, 2007 and relates
to that certain Receivables Sale and Servicing Agreement, dated as of
September 26, 2007 (the “Sale Agreement”) among Rexnord Funding LLC, a Delaware
limited liability company (the “Buyer”), Rexnord Industries, LLC, as servicer
(in such capacity, the “Servicer”) and each of the Originators listed on the
signature pages hereto (collectively, the “Originators”), and is hereby made by
the Buyer, the Servicer, the Originators and General Electric Capital
Corporation, as Administrative Agent (the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in Annex X to the Sale Agreement.

W I T N E S S E T H:

WHEREAS, the Buyer, the Servicer, the Originators and the Administrative Agent
desire to amend the Sale Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, the parties hereto
agree as follows:

1. Amendment to the Sale Agreement. Effective as of the date hereof and subject
to the satisfaction of the condition precedent set forth in Section 4 below, the
parties hereto agree that Schedule 4.01(t) to the Sale Agreement is hereby
amended and restated in its entirety as Annex I attached hereto and made part
hereof.

2. Transfer of Collection Accounts and Lockboxes. Each of Zurn PEX, Inc. and
Zurn Industries, LLC hereby assigns and transfers to Buyer all of its right,
title and interest in and to the Collection Accounts and Lockboxes maintained
with Mellon Bank, N.A. as set forth on Annex I to this Amendment, and all funds
on deposit from time to time therein. In addition, each of the Originators
acknowledges and agrees that on the Effective Date it assigned and transferred
to Buyer all of its right, title and interest in and to the other Collection
Accounts and Lockboxes as set forth on Annex I to this Amendment, and all funds
on deposit from time to time therein and such Originators hereby ratify such
assignment and transfer.

3. Representations and Warranties. As of the effectiveness of this Amendment,
each of the Transaction Parties hereby represents and warrants to Buyer and the
Administrative Agent that (i) all of the representations and warranties of such
Person in the Related Documents are true and correct in all material respects on
and as of such date as though made to each such Person on and as of such date
(other than representations and warranties which expressly speak as of a
different date, which representations shall be made only on such date),
(ii) each of the recitals accurately describes the transactions described
therein in all respects, and (iii) as of such date, no Incipient Termination
Event, Termination Event, Incipient Servicer Termination Event or Event of
Servicer Termination Event has occurred and is continuing.



--------------------------------------------------------------------------------

4. Condition Precedent. This Amendment shall become effective and be deemed
effective, as of the date first above written, upon receipt by the
Administrative Agent of counterparts of this Amendment executed by each of the
Persons identified on the signature pages hereto.

5. Reference to and Effect on the Related Documents.

(a) As applicable, on and after the effectiveness of this Amendment, each
reference in the Sale Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import, and each reference in the other Related Documents to the
Sale Agreement, shall mean and be a reference to the Sale Agreement as modified
hereby.

(b) Except as specifically amended or consented to above, all of the terms of
the Sale Agreement and all other Related Documents remain unchanged and in full
force and effect.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party under any of the
Related Documents, nor constitute an amendment, other than as set forth herein,
or waiver of any provision of any of the Related Documents, nor obligate any
such party to agree to similar consents in the future.

(d) This Amendment shall constitute a Related Document.

6. Costs and Expenses. Buyer agrees to pay upon demand in accordance with the
terms of Section 12.04 of the Funding Agreement all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees, expenses and disbursements of Sidley Austin
LLP, counsel for the Administrative Agent with respect to any of the foregoing.

7. Miscellaneous. The headings herein are for convenience of reference only and
shall not alter or otherwise affect the meaning hereof.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered by facsimile shall be an original, but all of which
shall together constitute one and the same instrument.

9. GOVERNING LAW. THIS AMENDMENT AND THE EACH RELATED DOCUMENT (EXCEPT TO THE
EXTENT THAT ANY RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS
(INCLUDING 735 ILCS SECTIONS 105/5-1 ET. SEQ. BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PROVISIONS), EXCEPT TO THE EXTENT THAT THE

 

2



--------------------------------------------------------------------------------

PERFECTION, EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF BUYER OR THE
ADMINISTRATIVE AGENT IN THE RECEIVABLES OR REMEDIES HEREUNDER OR THEREUNDER, IN
RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF ILLINOIS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

*        *        *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

REXNORD INDUSTRIES, LLC, as an Originator and as the Servicer

 

By

 

 

Name:

Title:

 

ZURN INDUSTRIES, LLC, as an Originator

 

By

 

 

Name:

Title:

 

ZURN PEX, INC., as an Originator

 

By

 

 

Name:

Title:

 

REXNORD FUNDING LLC, as the Buyer

 

By

 

 

Name:

Title:

Signature Page to

First Amendment



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

  Duly Authorized Signatory

Signature Page to

First Amendment



--------------------------------------------------------------------------------

ANNEX I TO FIRST AMENDMENT

Schedule 4.01 (t)

Transferred Bank Accounts and Related Lockboxes

 

Account Name

  

Bank Name

  

Address

  

Phone

Number

  

Account
Number

  

Lockbox
Number

Rexnord Industries LLC    JPMChase   

JPM Chase, 1 Chase Plaza,

Chicago, IL 60670

   888-434-3030       Rexnord Industries LLC    JPMChase   

JPM Chase, 1 Chase Plaza,

Chicago, IL 60670

   888-434-3030       Rexnord Industries LLC    JPMChase   

JPM Chase, 1 Chase Plaza,

Chicago, IL 60670

   888-434-3030       Rexnord Industries LLC    Mellon Bank   

Mellon Client Service Center,

Attn: Document Control Group

Manager, 500 Ross St, Room

1380, Pittsburgh, PA 15262-0001

   412-234-4172       Rexnord Industries LLC    Mellon Bank   

Mellon Client Service Center,

Attn: Document Control Group

Manager, 500 Ross St, Room

1380, Pittsburgh, PA 15262-0001

   412-234-4172       Zurn Industries   

Bank of

America

  

Bank of America Business Capital,

600 Peachtree Street,

NE, 10th Floor, Atlanta, GA 30308

Attn: Shanelle Dawson

   404-607-5493       Zurn Industries   

Bank of

America

  

Bank of America Business Capital,

600 Peachtree Street,

NE, 10th Floor, Atlanta, GA 30308

Attn: Shanelle Dawson

   404-607-5493       Zurn Pex   

Bank of

America

  

Bank of America Business Capital,

600 Peachtree Street,

NE, 10th Floor, Atlanta, GA 30308

Attn: Shanelle Dawson

   404-607-5493       Zurn Pex    Mellon Bank   

Mellon Client Service Center,

Attn: Document Control Group Manager,

500 Ross St, Room 1380, Pittsburgh,

PA 15262-0001

   412-234-4172      



--------------------------------------------------------------------------------

Account Name

  

Bank Name

  

Address

  

Phone

Number

  

Account
Number

  

Lockbox
Number

Zurn Industries    Mellon Bank    Mellon Client Service Center, Attn: Document
Control Group Manager, 500 Ross St, Room 1380, Pittsburgh, PA 15262-0001   
412-234-4172       Zurn Industries    Mellon Bank    Mellon Client Service
Center, Attn: Document Control Group Manager, 500 Ross St, Room 1380,
Pittsburgh, PA 15262-0001    412-234-4172      